IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GRANT MANUFACTURING &                  : Nos. 27 & 28 MAL 2015
ALLOYING, INC.,                        :
                                       :
                  Petitioner           : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
GREGORY MCILVAIN AND DARYL             :
WILLIAMS,                              :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.